

EXHIBIT 10.6


big31.jpg [big31.jpg]
1

--------------------------------------------------------------------------------



bigtableofcontents1.jpg [bigtableofcontents1.jpg]




















































2

--------------------------------------------------------------------------------



ARTICLE I
PURPOSE AND DEFINITIONS


1.1    Purpose


The purpose of the Hill-Rom Holdings, Inc. Short-Term Incentive Compensation
Plan (the “Plan”) is to provide annual incentive compensation awards (“Incentive
Compensation Awards”) to eligible employees of Hill-Rom Holdings, Inc. and its
subsidiaries (collectively, the “Company”) for their contributions to the
Company’s growth through the achievement of financial performance goals and
accomplishment of strategic objectives. The Plan provides the mechanism for
Incentive Compensation Awards at above-target levels when the Company achieves
above-target performance results. The Plan is designed to encourage high
individual and team performance and is based on the philosophy that employees
should share in the success of the Company when value is created for the
Company’s shareholders.


1.2    Definitions


a.Achievement Percentage – means the final performance result for each
Performance Measure, interpolated between the Performance Measure Threshold and
the Performance Measure Maximum and applied to the payout range of opportunity,
expressed as a percentage of the Performance Measure Target.
b.Base Salary – means the earnings for the Plan Year of a Participant including
wages and salary as reported for federal income tax purposes, but excluding all
bonus payments of any kind, commissions, incentive compensation, equity-based
compensation, perquisites and other forms of additional compensation.
c.Board of Directors – means the Board of Directors of Hill-Rom, Holdings, Inc.
d.CEO – means the President and Chief Executive Officer of Hill-Rom Holdings,
Inc.
e.Committee – means the Compensation and Management Development Committee of the
Board of Directors.
f.Company - means Hill-Rom Holdings, Inc. and its subsidiaries.
g.Disability – means termination of employment due to the inability of a
Participant to perform in all material respects his or her duties and
responsibilities to the Company by reason of injury or sickness which inability
is reasonably expected to be permanent and which has continued for a period of
six (6) consecutive months.
h.Executive Leadership Team – means the CEO and the officers and members of the
management team of the Company who report directly to the CEO.
i.Incentive Compensation Award – means the cash compensation paid to a
Participant under the Plan calculated based on Company and individual
performance.
j.Incentive Compensation Target – means a participant’s target Incentive
Compensation Award opportunity expressed as a percentage of a participant’s Base
Salary.
k.Incentive Compensation Pool – means a designated portion of the business for
which Performance Measures are established and from which the aggregate amount
of Incentive Compensation Awards for Participants assigned to that Incentive
Compensation Pool will be paid.
l.Incentive Compensation Pool Payout Percentage – means the weighted average of
the Achievement Percentages of each Incentive Compensation Pool’s Performance
Measures.
3

--------------------------------------------------------------------------------



m.Individual Performance Modifier – means the modifier, expressed as a
percentage from zero percent (0%) to one-hundred fifty percent (150%), which
reflects a Participant’s individual performance for the Plan Year, as determined
by the Committee (with respect to members of the Executive Leadership Team) or
the CEO, or the CEO’s delegate (with respect to all other Participants).
n.Participant – means an employee who satisfies the eligibility requirements of
the Plan and who is selected to participate in the Plan for a Plan Year.
o.Performance Measure Maximum – means the maximum level of achievement for a
Performance Measure at which the Achievement Percentage will be capped for
purposes of Incentive Compensation Pool funding.
p.Performance Measures – means one or more of the following financial metrics of
the Company (or of any business or subpart of the Company) for a Plan Year:
revenue, earnings per share, operating income, free cash flow, and/or any other
metrics or criteria, as selected by the Company and approved by the Committee.
The Performance Measures may include both financial and non-financial measures
and may reflect achievement of the strategic plans of the Company (or of any
business or subpart of the Company).
q.Performance Measure Target – means the targeted level of achievement for a
Performance Measure.
r.Performance Measure Threshold – means the minimum level of achievement for a
Performance Measure below which the Performance Measure’s Achievement Percentage
will be zero percent (0%).
s.Plan Year – means the Company’s fiscal year beginning on each October 1st and
ending on the subsequent September 30th.
t.Plan – means the Hill-Rom Holdings, Inc. Short-Term Incentive Compensation
Plan.
u.Retirement – means termination of employment on or after reaching normal
retirement age as defined under the retirement or pension plan or pension scheme
in which the Participant participates. For Participants who participate in the
Hill-Rom Holdings, Inc. Stock Incentive Plan, “Retirement” shall mean
termination of employment on or after satisfying the requirements for retirement
under said plan.


ARTICLE II
ADMINISTRATION OF THE PLAN


2.1 Administration of the Plan.


a.The power and authority to establish rules related to the Plan and to
administer, construe, and interpret the Plan as it applies to the Executive
Leadership Team is vested in the Committee.


b.The power and authority to establish rules related to the Plan and to
administer, construe, and interpret the Plan as it applies to all other
Participants is vested in the CEO. The CEO may delegate any or all power and
authority vested in the CEO to one or more officers of the Company.


2.2    Decisions Binding. All interpretations, determinations and decisions made
by the Committee, the CEO, or the CEO’s delegate, pursuant to the terms of the
Plan shall be final,
4

--------------------------------------------------------------------------------



conclusive and are binding for all purposes and upon all parties, including the
Company and Participants.


ARTICLE III
ELIGIBILITY AND PARTICIPATION


3.1    Eligible Employees and Participation. Full-time or regular part-time
employees of the Company, other than employees who participate in a sales
commission plan or who are members of a collective bargaining unit, who are
employed in an administrative, professional or management position are eligible
to participate in the Plan. Participation in the Plan by members of the
Executive Leadership Team shall be determined by the Committee. Participation in
the Plan by other eligible employees shall be determined by the CEO or the CEO’s
delegate. Participation in the Plan is reviewed annually and participation in
one Plan Year does not guarantee participation in future Plan Years.


3.2    New Employees. An employee hired or rehired into an eligible position
before July 1 of a Plan Year is eligible to participate in the Plan for the
remainder of that Plan Year. An Incentive Compensation Award, if earned, is
based on the number of days employed in an eligible position during the Plan
Year. An employee hired or rehired into an eligible position on or after July 1
of a Plan Year is not eligible to participate in the Plan for the remainder of
that Plan Year.


3.3    Mergers and Acquisitions. Eligibility to participate in the Plan for
employees who become employed by the Company as a result of a merger or
acquisition will be determined based on the specific facts and circumstances of
the transaction.


3.6 Incentive Compensation Target. Each Participant will be assigned an
Incentive Compensation Target, expressed as a percentage of Base Salary.
Incentive Compensation Targets shall be established by the Committee for members
of the Executive Leadership Team and by the CEO, or the CEO’s delegate, for all
other Participants.


ARTICLE IV
INCENTIVE COMPENSATION


4.1    Establishment of Incentive Compensation Pools. Prior to the beginning of
each Plan Year, one or more Incentive Compensation Pools will be established
under the Plan. Incentive Compensation Pools may be established for the total
Company, specific corporate functions, Company business units (and/or specific
business unit segments), international geographies and/or individual countries
(or clusters of countries).


4.2    Assignment of Participants to Incentive Compensation Pools. Prior to the
beginning of each Plan Year, each Participant shall be assigned to an Incentive
Compensation Pool. All Incentive Compensation Pool assignments shall be
effective for the entire Plan Year. In the event a Participant is involved in a
significant job change during the Plan Year, the Participant may be assigned to
a different Incentive Compensation Pool for the remainder of the Plan Year. The
assignment to an Incentive Compensation Pool, and any change in assignment,
requires the
5

--------------------------------------------------------------------------------



approval of the Committee (with respect to members of the Executive Leadership
Team) or the CEO, or the CEO’s delegate (with respect to all other
Participants).


4.3    Incentive Compensation Pool Performance Measures. Within ninety (90) days
following the beginning of each Plan Year, one or more Performance Measures
shall be established for each Incentive Compensation Pool. For each Performance
Measure, a Performance Measure Threshold, Performance Measure Target and
Performance Measure Maximum will be established. The Performance Measures,
Performance Measure Threshold, Performance Measure Target and Performance
Measure Maximum for each Incentive Compensation Pool in which members of the
Executive Leadership Team participate shall be approved by the Committee. The
Performance Measures, Performance Measure Threshold, Performance Measure Target
and Performance Measure Maximum for all other Incentive Compensation Pools shall
be approved by the CEO, or the CEO’s delegate. If the Committee (with respect to
members of the Executive Leadership Team) or the CEO, or the CEO’s delegate
(with respect to all other Participants) determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Performance Measures unsuitable for the Plan Year, the
Committee (with respect to members of the Executive Leadership Team) or the CEO,
or the CEO’s delegate (with respect to all other Participants) may in its
discretion modify such Performance Measures and/or the Performance Measure
Threshold, Performance Measure Target or Performance Measure Maximum for any
Performance Measure, in whole or in part, as the Committee (with respect to
members of the Executive Leadership Team) or the CEO, or the CEO’s delegate
(with respect to all other Participants) deems appropriate and equitable.


4.4    Incentive Compensation Pool Funding. Upon the completion of each Plan
Year, the funding of each Incentive Compensation Pool from which Incentive
Compensation Awards for the Participants assigned to the Incentive Compensation
Pool will be paid shall be an amount equal to (i) the product of, for each
Participant in the Incentive Compensation Pool, the Participant’s Base Salary
multiplied by the Participant’s Incentive Compensation Target, multiplied by
(ii) the Incentive Compensation Pool Payout Percentage for the Incentive
Compensation Pool. In no event will an Incentive Compensation Pool be funded if
any threshold funding hurdle applicable to the Incentive Compensation Pool is
not achieved. The funding of each Incentive Compensation Pool shall further be
subject to any other funding limits established for the Incentive Compensation
Pool for the Plan Year. The Incentive Compensation Pool Payout Percentage for
any Incentive Compensation Pool may be adjusted up or down to reflect a change
in the business, operations, or other events or circumstances (i) in the
discretion of the Committee (with respect to Incentive Compensation Pools in
which members of the Executive Leadership Team participate) or (ii) in the
discretion of the CEO, or the CEO’s delegate (with respect to all other
Incentive Compensation Pools). The Incentive Compensation Pool Payout Percentage
of any Incentive Compensation Pool in which members of the Executive Leadership
Team participate shall be approved by the Committee. The Incentive Compensation
Pool Payout Percentage of all other Incentive Compensation Pools shall be
approved by the CEO, or the CEO’s delegate.


4.5    Calculation of Incentive Compensation Awards. Following the completion of
the Plan Year, an Incentive Compensation Award for each Participant shall be
calculated by multiplying (i) the Participant’s Base Salary by (ii) the
Participant’s Incentive Compensation Target by (iii)
6

--------------------------------------------------------------------------------



the Incentive Compensation Pool Payout Percentage of the Incentive Compensation
Pool to which the Participant has been assigned for the Plan Year by (iv) the
Participant’s Individual Performance Modifier. Incentive Compensation Awards for
members of the Executive Leadership Team shall be approved by the Committee.
Incentive Compensation Awards for all other Participants shall be approved by
the CEO, or the CEO’s delegate.


4.6    Payment of Incentive Compensation Awards. For Participants subject to
United States tax laws, Incentive Compensation Awards shall be due and payable
in cash not later than two and one-half (2-1/2) months immediately following the
end of the Plan Year. For all other Participants, Incentive Compensation Awards
shall be due and payable in cash not later than the end of the calendar year
immediately following the end of the Plan Year. The Company shall withhold
appropriate amounts from Incentive Compensation Awards to satisfy all applicable
United States and foreign tax withholding requirements.


4.8    Maximum Incentive Compensation Awards. In no event shall an Incentive
Compensation Award to any Participant for a Plan Year exceed two-hundred percent
(200%) of the Participant’s Incentive Compensation Target.


4.9    Termination of Employment.


a.In the event of termination of a Participant's employment with the Company
prior to the due date for the payment of Incentive Compensation Awards for any
reason other than death, Disability or Retirement, the Participant shall forfeit
the right to receive an Incentive Compensation Award for that Plan Year.


b.In the event of termination of a Participant’s employment with the Company
during a Plan Year as a result of death, Disability or Retirement, the
Participant shall be eligible to receive an Incentive Compensation Award on a
pro-rated basis based on the number of days the Participant is employed during
the Plan Year of the Participant's termination of employment. Any Incentive
Compensation Award shall be paid to such Participant at the same time as
Incentive Compensation Awards are paid to other Participants. In no event will
termination of employment as a result of Retirement include termination of
employment for Cause.


c.Upon a termination of a Participant’s employment for Cause, a Participant
shall forfeit any Incentive Compensation Award that would otherwise be due and
payable under this Plan. For purposes of the Plan, “Cause” shall mean
termination of employment initiated by the Company incident to or in connection
with a determination that the Participant has engaged in misappropriation,
theft, embezzlement, bribery, or similar deliberate, gross or willful misconduct
or dishonest acts or omissions, incident to or in connection with acts or
omissions that the Company reasonably determines to be willfully or wantonly
harmful to the interests of the Company, or for violation of a material
requirement of any Company policy or procedure, including specifically a
violation of the Company’s Code of Conduct.


7

--------------------------------------------------------------------------------



4.10    Leaves of Absence. An Incentive Compensation Award may be pro-rated
based on the length of any leave(s) of absence, the reason for the leave of
absence and any limitations applicable under federal, state or local law.


4.11    Transfers, Promotions and Demotions.


a.If a Participant is transferred or promoted from one eligible position to
another eligible position within the Plan Year, the Participant’s Incentive
Compensation Award will be pro-rated based on the number of days employed in
each eligible position.


b.If a Participant is transferred or promoted into an eligible position from an
ineligible position within the Plan Year, the Participant’s Incentive
Compensation Award will be pro-rated based on the number of days employed in the
eligible position.


c.If a Participant is transferred or promoted into an ineligible position from
an eligible position within the Plan Year, the Participant’s Incentive
Compensation Award will be pro-rated based on the number of days employed in the
eligible position.


d.If a Participant is demoted and remains in an eligible position within the
Plan Year, the Participant’s Incentive Compensation Award will be pro-rated
based on the number of days employed in each eligible position.


e.If a Participant is demoted and moves to an ineligible position within the
Plan Year, the Participant’s Incentive Compensation Award will be pro-rated
based on the number of days employed in the eligible position.


ARTICLE V
AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN


5.1    Amendment, Suspension or Termination. The Company may discontinue the
Plan in whole or in part at any time and may from time to time amend, revise or
cancel the terms of the Plan, unless prohibited by local law; provided, however,
that no such discontinuance, amendment, or revision shall affect adversely any
right or obligation with respect to any Incentive Compensation Awards
theretofore paid.


5.2    Amendment of Incentive Compensation Awards. The Company reserves the
right to amend an Incentive Compensation Award to a Participant, including
providing no Incentive Compensation Award, for circumstances it deems
appropriate, including for significant individual performance deficiencies.
















8

--------------------------------------------------------------------------------



ARTICLE VI
MISCELLANEOUS


6.1    No Claim or Right to Incentive Compensation Award. No employee of the
Company or any other persons shall have any claim or right (legal, equitable or
other) to be receive an Incentive Compensation Award under the Plan, and no
director, officer or employee of the Company, or any other person, shall have
the authority to enter into any agreement with any person for the making or
payment of any Incentive Compensation Award under the Plan or to make any
representation or warranty with respect thereto.


6.2    No Effect on Employment. Neither the action of the Company in
establishing the Plan nor any action taken by the Company, the Committee, the
CEO, or any persons designated by them to administer the Plan, nor any provision
of the Plan, shall be construed as giving to any Participant or employee of the
Company the right to be retained in the employ of the Company.


6.3    Exceptions. The Committee (with respect to members of the Executive
Leadership Team) or the CEO, or the CEO’s delegate (with respect to all other
Participants), shall have the authority to make any and all determinations
regarding the operation of the Plan, including making exceptions to any
provision of the Plan. Any recommendations for exceptions to any provision of
the Plan must be submitted to the Committee, in the case of any member of the
Executive Leadership Team, or to the CEO, or the CEO’s delegate, for any other
Participant or employee, for review and approval.


6.4    Code Section 409A. The Plan and all Incentive Compensation Awards granted
hereunder are intended to comply with, or otherwise be exempt from, Section 409A
of the Internal Revenue Code of 1986, as amended (“Code Section 409A”). The Plan
and all Incentive Compensation Awards shall be administered, interpreted, and
construed in a manner consistent with Code Section 409A or an exemption
therefrom. Should any provision of the Plan, any Incentive Compensation Award
hereunder, or any other agreement or arrangement contemplated by the Plan be
found not to comply with, or otherwise be exempt from, the provisions of Code
Section 409A, such provision shall be modified and given effect (retroactively
if necessary), in the sole discretion of the Committee (with respect to members
of the Executive Leadership Team) or the CEO, or the CEO’s delegate (with
respect to all other Participants), and without the consent of the Participant,
in such manner as the Committee (with respect to members of the Executive
Leadership Team) or the CEO, or the CEO’s delegate (with respect to all other
Participants) determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Code Section 409A.


6.5    Effective Date. This Plan is effective as of October 1, 2018, the
beginning of the Company’s Fiscal Year 2019.
9